Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a bench trial of criminal possession of stolen property in the third degree (Penal Law § 165.50) and unauthorized use of a vehicle in the second degree (Penal Law § 165.06). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence. There is a “valid line of reasoning and permissible inferences [that] could lead a *975rational person to the conclusion reached by the fact finder on the basis of the evidence at trial, viewed in the light most favorable to the People” (People v Williams, 84 NY2d 925, 926). Additionally, the verdict is not against the weight of the evidence. The credibility determinations of County Court are entitled to great deference (see, People v Marshall, 269 AD2d 818), and there is no basis to conclude that the court failed to give the evidence the weight that it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). The sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Wisner, J. P., Hurlbutt, Kehoe and Burns, JJ.